

 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-AKP-073R1  Page 4



6-1162-AKP-073R1




American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas  75261-9616




Subject:                                Accident Claims and Litigation


Reference:
Purchase Agreement Nos. 1977, 1978, 1979, 1980, and 3219 (collectively, the
Purchase Agreements) between The Boeing Company and American Airlines, Inc.
relating to Model 737, 757, 767, 777, 787 Aircraft, respectively



This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements each Purchase Agreement. Capitalized terms used herein
but not otherwise defined shall have the meanings assigned thereto in Exhibit C
to the applicable Purchase Agreement or elsewhere in such Purchase Agreement.


1.           Scope.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


2.           Initial Meeting.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


2.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];


2.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];
2.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


2.4           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
3.           Subsequent Meetings.


The parties will meet periodically after the initial meeting in order to review
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].






























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


7.           Resolution of Other Matters.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


8.           Punitive Damages.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


9.           Insurance Coverage.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


















































[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


10.           Miscellaneous.


10.1           All rights and obligations of the parties under this Letter
Agreement shall accrue and apply solely to the parties and their successors and
permitted assigns and there is no intent to benefit any third parties.


10.2           Each party shall do and perform, at such party’s expense, such
further acts and execute and deliver such further instruments and documents as
may be required by applicable law or as may be reasonably requested by the other
party to effectuate the purposes of this Letter Agreement.


10.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


Very truly yours,


THE BOEING COMPANY


By               


Its            Attorney-In-Fact                                                            


ACCEPTED AND AGREED TO this


Date:    , 2008


AMERICAN AIRLINES, INC.


By                                                              


Its                                                              



P.A. Nos. 1977, 1978, 1979, 1980, and 3219
Accident Claims and Litigation
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
